Exhibit 10.3
COGDELL SPENCER INC.
2010 LONG TERM INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT
AGREEMENT by and between Cogdell Spencer Inc., a Maryland corporation (the
“Company”) and Raymond William Braun (the “Grantee”), effective as of the 24th
day of September, 2010 (the “Grant Date”).
WHEREAS, the Company and the Grantee entered into an employment agreement, dated
September 20, 2010 (the “Employment Agreement”), under which the Company agreed
to grant the Grantee, in connection with the Grantee’s purchase of shares of
Common Stock from the Company, an award of Restricted Stock (the “Company Match
Stock Award”); and
WHEREAS, the Company maintains the Cogdell Spencer Inc. 2010 Long Term Incentive
Compensation Plan (as amended from time to time, the “Plan”) (capitalized terms
used but not defined herein shall have the respective meanings ascribed thereto
by the Plan); and
WHEREAS, under the Plan the Company may grant awards to its employees, directors
and other persons who provide significant services to the Company; and
WHEREAS, the Company hereby grants the Company Match Stock Award to the Grantee,
subject to the terms and conditions set forth below.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Grant of Restricted Stock.
The Company hereby grants the Grantee 74,516 shares of Common Stock of the
Company (the “Restricted Stock”), subject to the following terms and conditions
and subject to the provisions of the Plan. The Plan is hereby incorporated
herein by reference as though set forth herein in its entirety.
2. Restrictions and Conditions.

  (a)  
The Restricted Stock awarded pursuant to this Agreement and the Plan shall be
subject to the following restrictions and conditions:

(i) Subject to clauses (a)(iv) and (a)(v) below, the period of restriction with
respect to shares of Restricted Stock granted hereunder (the “Restriction
Period”) shall begin on the Grant Date and lapse on December 31, 2013. Subject
to the provisions of the Plan and this Agreement, during the Restriction Period,
the shares shall be subject to forfeiture as described herein and the Grantee
shall not be permitted voluntarily or involuntarily to sell, transfer, pledge,
anticipate, alienate, encumber or assign the Shares (or have such Shares
attached or garnished).

 

 



--------------------------------------------------------------------------------



 



(ii) Except as provided in the foregoing clause (a)(i) or in the Plan, the
Grantee shall have, in respect of the Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the Shares and the right
to receive dividends (unless the underlying Shares are forfeited). Certificates
(or other applicable evidence of ownership) for Shares shall be delivered to the
Grantee or his designee promptly after, and only after, the Restriction Period
shall lapse without forfeiture in respect of such Restricted Stock.
(iii) If, during the Restriction Period, (A) the Grantee has a Termination of
Service on account of death or Disability, by the Company and its affiliates for
Cause or by the Grantee for any reason, or (B) the Grantee sells or otherwise
disposes of any Shares purchased by the Grantee pursuant to Section 3.5(a) of
the Employment Agreement, then all shares of Restricted Stock shall thereupon,
and with no further action, be forfeited by the Grantee, and neither the Grantee
nor his successors, heirs, assigns or personal representatives will thereafter
have any further rights or interests in such Restricted Stock. Notwithstanding
the foregoing, the Board may, at its sole discretion, permit, but is not
required to permit, the Grantee to sell some or all of his Shares purchased
pursuant to Section 3.5(a) of the Employment Agreement if such request is
submitted in writing by the Grantee and, in such event, such sale shall not
result in a forfeiture of Restricted Stock under this clause (a)(iii).
(iv) In the event the Grantee has a Termination of Service by the Company and
its affiliates for any reason other than Cause, (A) on or prior to December 31,
2011, then the Restriction Period shall immediately lapse with respect to 24,839
shares of Restricted Stock (to the extent not previously forfeited); (B) between
January 1, 2012 and December 31, 2012, then the Restriction Period shall
immediately lapse with respect to 49,677 shares of Restricted Stock (to the
extent not previously forfeited); and (C) between January 1, 2013 and
December 31, 2013, then the Restriction Period shall immediately lapse on all
Restricted Stock (to the extent not previously forfeited) granted to the Grantee
hereunder. Any Shares not vested in accordance with the foregoing shall
thereupon, and with no further action, be forfeited by the Grantee, and neither
the Grantee nor his successors, heirs, assigns or personal representatives will
thereafter have any further rights or interests in such Restricted Stock.
(v) In the event of a Change in Control of the Company (regardless of whether a
termination follows thereafter), during the Restriction Period, then the
Restriction Period will immediately lapse on all Restricted Stock granted to the
Grantee hereunder.
(vi) Cessation of service as an employee shall not be treated as a Termination
of Service for purposes of this paragraph 2 if the Grantee continues without
interruption to serve thereafter as an officer or director of the Company or in
such other capacity as determined by the Board, and the termination of such
successor service shall be treated as the applicable termination.

 

2



--------------------------------------------------------------------------------



 



  (b)  
The Grantee may be issued a stock certificate or other evidence of ownership in
respect of the Shares of Restricted Stock awarded hereunder. Any such
certificate shall be registered in the name of the Grantee, and may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer provided hereunder or under the Plan, or as the Committee may otherwise
deem appropriate, and, without limiting the generality of the foregoing, shall
bear a legend referring to the terms, conditions, and restrictions applicable to
this Agreement, substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COGDELL SPENCER INC. 2010 LONG TERM INCENTIVE COMPENSATION PLAN, AS IT MAY BE
AMENDED FROM TIME TO TIME, AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND COGDELL SPENCER INC. COPIES OF SUCH PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE OFFICES OF COGDELL SPENCER INC., AT 4401 BARCLAY
DOWNS DRIVE, SUITE 300, CHARLOTTE, NORTH CAROLINA 28209-4670.
The Committee shall require that any such stock certificate or other evidence of
ownership issued be held in custody by the Company until the restrictions
hereunder shall have lapsed. If and when such restrictions so lapse, such stock
certificate shall be delivered by the Company to the Grantee or his or her
designee.
3. Miscellaneous.

  (a)  
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF
LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF NORTH CAROLINA.

  (b)  
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified except by
a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

3



--------------------------------------------------------------------------------



 



  (c)  
The Committee and the Board, to the extent applicable, may make such rules and
regulations and establish such procedures for the administration of this
Agreement as it deems appropriate. Without limiting the generality of the
foregoing, the Committee may interpret the Plan and this Agreement, with such
interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law, provided that the Committee’s
interpretation shall not be entitled to deference on and after a Change in
Control except to the extent that such interpretations are made exclusively by
members of the Committee who are individuals who served as Committee members
before the Change in Control and take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan, this Agreement or the administration or interpretation thereof.
In the event of any dispute or disagreement as to interpretation of the Plan or
this Agreement or of any rule, regulation or procedure, or as to any question,
right or obligation arising from or related to the Plan or this Agreement, the
decision of the Committee shall be final and binding upon all persons.

  (d)  
All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 3(d).

  (e)  
The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.

  (f)  
The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding it determines to be required by law.

  (g)  
Nothing in this Agreement shall confer on the Grantee any right to continue in
the employ or other service of the Company or its affiliates or interfere in any
way with the right of the Company or its affiliates to terminate the Grantee’s
employment or other service at any time.

  (h)  
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all other agreements, written or oral,
with respect thereto, including any Employment Agreement between the Grantee and
the Company or any affiliate thereof, if and to the extent the Employment
Agreement is in effect at the relevant time.

[the remainder of this page left intentionally blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

            COGDELL SPENCER INC.
      By:   /s/ Charles M. Handy       Name:   Charles M. Handy        Title:  
Chief Financial Officer        /s/ Raymond William Braun     Raymond William
Braun   

 

5